Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/25/2022 has been entered.	
	
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-2 and 4-12 in the reply filed on April 25th, 2022 are acknowledged. Claims 1, 4 and 5 have been amended. Claim 3 has been cancelled. Claims 13-24 have been withdrawn.  Claims 1-2 and 4-24 are pending.
Action on merits of claims 1-2 and 4-12 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0069190, hereinafter as Kim ‘190) in view of Yamazaki (US 2017/0236949, hereinafter as Yama ‘949) and further in view of Choi (US 2011/0297944, hereinafter as Choi ‘944).
Regarding Claim 1, Kim ‘190 teaches a display panel comprising: 
5a base layer (Fig. 3, (SUB); [0055]); 
a first thin film transistor (T1; [0062]) on the base layer; 
a second thin film transistor (T6; [0062]) electrically coupled to the first thin film transistor; and 
a light emitting element (OLED; [0062]) electrically coupled to the second thin film transistor (T6), 10the first thin film transistor (T1) comprising: 
a first semiconductor pattern (OSP1; [0088]) on the base layer; 
a first insulating layer (Fig. 3, (10); [0090]) on the base layer to cover the first semiconductor pattern (OSP1);
a first control electrode (GE1; [0089]) 15overlapping the first semiconductor pattern.  
Thus, Kim ‘190 is shown to teach all the features of the claim with the exception of explicitly the features: “a first barrier pattern directly on the first insulating layer; and a first control electrode directly on the first barrier pattern”.
However, Yama ‘949 teaches a first barrier pattern (Fig. 8A, (112_1); [0292]) directly on the first insulating layer (110; [0294]); and a first control electrode (112_2; [0292]) directly on the first barrier pattern; wherein a first barrier pattern comprising a gallium (Ga) oxide and a zinc (Zn) oxide; (see para. [0292]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘190 by having a first barrier pattern directly on the first insulating layer; and a first control electrode directly on the first barrier pattern in order to add the excess oxygen to the insulating film for providing a highly reliable semiconductor device see para. [0215]) as suggested by Yama ‘949.
Thus, Kim ‘190 and Yama ‘949 are shown to teach all the features of the claim with the exception of explicitly the features: “the first barrier pattern does not include indium (In)”.  
 However, Choi ‘944 teaches a first barrier pattern (Fig. 1, (108); [0030]) comprising a gallium (Ga) oxide and a zinc (Zn) oxide (see para. [0030]), wherein the first barrier pattern (108) does not include indium (In) (GaZO material does not include indium (In) (see para. [0030]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘190 and Yama ‘949 by having the first barrier pattern comprising a gallium (Ga) oxide and a zinc (Zn) oxide (e.g. GaZO material) in order to improve the reliability of the organic light emitting display apparatus device (see para. [0066]) as suggested by Choi ‘944.
Further, it has been held to be within the general skill of a worker in the art to select a known material (e.g. a gallium (Ga) oxide and a zinc (Zn) oxide) for the barrier layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the barrier pattern comprising a gallium (Ga) oxide and a zinc (Zn) oxide (e.g. GaZO material) in order to provide a highly reliable semiconductor device.

Regarding Claim 2, Kim ‘190 teaches the first thin film transistor comprises a first input electrode (DE1) and a first output electrode (SE1), which are coupled to the first semiconductor pattern.  

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘190, Yama ‘949 in view of Choi ‘944, as applied to claim 1 above, and further in view of Hosaka (US 2018/0350994, hereinafter as Hosa ‘994).
Regarding Claim 4, Kim ‘190 teaches the first insulating layer (10) is contact with the first semiconductor pattern (OSP1).
Choi ‘944 teaches the first control electrode (109; [0031]) is contact with the first barrier pattern (108).
Thus, Kim ‘190, Yama ‘949 and Choi ‘944 are shown to teach all the features of the claim with the exception of explicitly the features: “the first barrier pattern is contact with the first insulating layer”.
However, Hosa ‘994 teaches the first barrier pattern (112) is contact with the first insulating layer (110).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘190, Yama ‘949 and Choi ‘944 by having the first barrier pattern is contact with the first insulating layer in order to provide the high reliability of the thin film transistor device (see para. [0122]) as suggested by Hosa ‘994.

Regarding Claim 5, Kim ‘190 teaches a second insulating layer (20) on the first insulating layer (10) to cover the first control electrode (GE1), wherein the second thin film transistor comprises: 5a second semiconductor pattern (OSP6) on the base layer; 
a second control electrode overlapping the second semiconductor pattern (OSP6); and 10a second input electrode (DE6) and a second output electrode (SE6), which are coupled to the second semiconductor pattern (OSP6).  
Hosa ‘994 teaches a barrier pattern (Fig. 1B, (112); [0122]) on the first semiconductor pattern (108; [0119]) and comprising a gallium (Ga) oxide and a zinc (Zn) oxide (see para. [0184]-[0186]); and a control electrode (114; [0119]) on the first barrier pattern.

Regarding Claim 6, Kim ‘190 teaches a gate line (GE2; [0087]) electrically coupled to the first thin film transistor (T1) (see Fig. 2A).  
Hosa ‘994 teaches a barrier pattern (112) on the first insulating layer (110); and 15a gate line (114) on the barrier pattern (112).  

Regarding Claim 7, Kim ‘190 teaches a capacitor (Cst; [0091]) electrically coupled to the second thin film transistor (T6) (see Fig. 2A),
Hosa ‘994 teaches the barrier pattern (112) on the insulating layer (110).
Thus, Kim ‘190, Yama ‘949, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “20a fourth barrier pattern on the first insulating layer; a first electrode on the fourth barrier pattern; a fifth barrier pattern on the second insulating layer; and a second electrode on the fifth barrier pattern”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the barrier pattern that can be arranged in any order, such that the fourth barrier pattern on the first insulating layer; the first electrode on the fourth barrier pattern; the fifth barrier pattern on the second insulating layer; and the second electrode on the fifth barrier pattern involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Kim ‘190, Yama ‘949, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “the third barrier pattern, the fourth barrier pattern, and the fifth barrier pattern comprise a same material as the first barrier pattern”.  
However, it has been held to be within the general skill of a worker in the art to have the third barrier pattern, the fourth barrier pattern, and the fifth barrier pattern comprise a same material as the first barrier pattern on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 9, Hosa ‘994 a first layer comprising titanium (Ti); and 5a second layer on the first layer and comprising copper (Cu) (e.g. a copper film is stacked over a titanium film; see para. [0211] and [0590]).

Regarding Claim 10, Kim ‘190, Yama ‘949, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “a content of the gallium oxide is from about 4 at% to about 8 at% with respect to a total amount of atoms in the first barrier pattern, and a content of the zinc oxide is from about 92 at% to about 96 at% 10with respect to the total amount of atoms in the first barrier pattern”.  
However, it has been held to be within the general skill of a worker in the art to have a content of the gallium oxide is from about 4 at% to about 8 at% with respect to a total amount of atoms in the first barrier pattern, and a content of the zinc oxide is from about 92 at% to about 96 at% 10with respect to the total amount of atoms in the first barrier patternon the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 11, Hosa ‘994 teaches the first semiconductor pattern comprises a gallium (Ga) oxide, a zinc (Zn) oxide, and an indium (In) oxide (e.g. In-Ga-Zn oxide; para. [0184]-[0186]).  

Regarding Claim 12, Hosa ‘994 teaches the first barrier pattern has a thickness equal to or greater than about 100 angstroms (10 nm, see para. [0586]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first barrier pattern has a thickness equal to or smaller than about 200 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2 and 4-12 filed on January 18th, 2022 have been considered but are moot in view of the new ground of rejection.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yamazaki et al. (US 2017/0263783 A1)		
Yan et al. (US 2017/0162606 A1)			
Kim et al. (US 2016/0307988 A1)
You (US 2015/0115256 A1)		
Gupta et al. (US 2015/0053935 A1)

7.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829